 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
         RUSSELL DEAN HARRIS,                            Case No. C18-1226RSM
 8
                      Plaintiff,                         ORDER DENYING PLAINTIFF’S
 9
                                                         MOTION TO SEAL
10            v.

11       BELLEVUE SCHOOL DISTRICT, et al.,
12                    Defendants.
13

14           This matter comes before the Court on Plaintiff’s Motion to Seal.1 Dkt. #12. Plaintiff’s

15   brief Motion provides:
16           Harris move that this court seal every exhibit in this case, and replace Harris’
17           name in its every instance with the initials R.H. Harris makes this request because
             he believe he is being subjected to post employment retaliation. A quick google
18           search of Harris’ name shows several cases Harris has filed in this court on display
             by both the websites “legal eagle” and “pacer monitor”. Harris understands that
19           the case law supports cases not be sealed, but at the same time Harris has the right
             to be free from retaliation as a matter of law. And simply exchanging Harris name
20           for his initials does not impede public access to the case. Harris also requests
21           permission to submit is notice of change of address in camera.

22   Dkt. #12.

23           “There is a strong presumption of public access to the court’s files.” Local Civil Rule
24
     5(g). The party seeking to seal a judicial record must overcome the strong presumption of public
25
     1
26     Plaintiff filed his Motion as a “Stipulated Motion” and attached an email from Defendants’
     attorney of record indicating that Defendants “will not be filing any pleadings in response to your
     motion.” Dkt. #12-2. Plaintiff’s Motion is not a stipulated motion, merely unopposed.


     ORDER – 1
     access by establishing a “compelling reason” justifying sealing. Kamakana v. City & Cnty. Of
 1

 2   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). “What constitutes a ‘compelling reason’ is ‘best

 3   left to the sound discretion of the trial court.’”2 Center for Auto Safety v. Chrysler Group, LLC,

 4   809 F.3d 1092, 1097 (9th Cir. 2016) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589
 5
     (1978)). However, the trial court must articulate a “factual basis for its ruling, without relying
 6
     on hypothesis or conjecture.” Kamakana, 447 F.3d at 1179. Even after finding a compelling
 7
     reason, “[t]he court must then ‘conscientiously balance[] the competing interests of the public
 8
     and the party who seeks to keep certain judicial records secret.” Center for Auto Safety, 809 F.3d
 9

10   at 1097 (quoting Kamakana, 447 F.3d at 1179) (alterations in original)

11          Plaintiff’s Motion seeks to seal all exhibits and to have the Court redact Plaintiff’s name
12   to his initials on all documents previously filed on the docket. Dkt. #12. Plaintiff does not
13
     address the applicable standards for sealing court records and does not cite to any authority
14
     supporting his request to seal the exhibits or placing a duty on the Court to redact documents that
15
     Plaintiff previously filed. Plaintiff asserts only that “he is being subjected to post employment
16

17   retaliation” because “googling” his name returns information about this and other cases Plaintiff

18   has filed. Plaintiff does not establish why websites unrelated to this action would be engaged in

19   “post employment retaliation” against him or even that the Court’s sealing and redaction would
20   alter the information already available on the internet. The Court does not find a compelling
21
     reason justifying the extraordinary relief Plaintiff’s Motion seeks.
22

23

24   2
       “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure and
25   justify sealing court records exist when such ‘court files might have become a vehicle for
     improper purposes,’ such as the use of records to gratify private spite, promote public scandal,
26   circulate libelous statements, or release trade secrets.” Kamakana v. City & Cnty. Of Honolulu,
     447 F.3d 1172, 1179 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,
     598 (1978)).


     ORDER – 2
            Plaintiff also requests that the Court grant him permission to “submit [h]is notice of
 1

 2   change of address in camera.” This matter was dismissed with prejudice and is now closed and

 3   the Court is not aware of any reason that Plaintiff would need to submit a notice of change of

 4   address.
 5
            Accordingly, having reviewed Plaintiff’s Motion and the remainder of the record, the
 6
     Court finds and ORDERS that Plaintiff’s Motion to Seal (Dkt. #12) is DENIED.
 7
            Dated this 17 day of October, 2018.
 8

 9

10                                                A
                                                  RICARDO S. MARTINEZ
11                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 3
